          Case 2:17-cr-00306-JCM-VCF Document 629 Filed 11/15/19 Page 1 of 6



1    TODD A. SPODEK, ESQ.
2    New York Bar No.: 4489399
3    ts@spodeklawgroup.com
4    SPODEK LAW GROUP P.C.
5    85 Broad Street, 30th Floor
6    New York, NY 10004
7    Tel: (212) 300-5196
8    Fax: (212) 300-6371
9    Attorney for Defendant Pius Wilson



10                        UNITED STATES DISTRICT COURT



11                                DISTRICT OF NEVADA

12                                            ***




13   UNITED STATES OF AMERICA, )
14                              )           2:17-cr-00306-(JCM)
15                Plaintiff,    )
16                              )           STIPULATION TO CONTINUE
17                              )           HEARING AS TO DEFENDANT
18         - against -          )           PIUS WILSON’S CHANGE OF PLEA
19                              )           (ECF No.: 598)
20                              )           (First Request)
21   PIUS SUSHIL WILSON,        )
22                              )
23                Defendant.    )
24   ___________________________)

25         IT IS HEREBY STIPULATED by and between Nicholas A. Trutanich, United States

26   Attorney, and Chad W. McHenry, Trial Attorney, Organized Crime and Gang Section,

27   Department of Justice Criminal Division, Counsel for the United States of America; and

28   Todd A. Spodek, Esq., counsel for PIUS SUSHIL WILSON, that the hearing as to



                                               1
          Case 2:17-cr-00306-JCM-VCF Document 629 Filed 11/15/19 Page 2 of 6



1    Defendant Wilson’s Change of Plea, scheduled for November 18, 2019 at 10:00 AM be

2    continued to December 3, 2019 at 10:00 AM, or to a date and time to be set by this

3    Honorable Court. This Honorable Court. This is the first request for a continuance as to

4    this matter. This Stipulation is entered into based on the following:

5           1.     Defense counsel was on medical leave from August 26, 2019 until the first

6    week of November, and is unable to make himself available within the state of Nevada

7    on November 18, 2019, the current hearing date, and until December 3, 2019;

8           2.     Counsel has conferred with his client, Defendant PIUS SUSHIL WILSON,

9    who was released on a personal recognizance bond pending trial, and does not object to

10   the brief continuance;

11          3.     Counsel for the Government consents to the continuance, and the

12   continued hearing date.

13          4.     Pursuant to 18 U.S.C. § 3161(h)(1)(H), and by analogy if this is construed

14   as any delay reasonably attributed to defense counsel’s unavailability, the date from the

15   unavailability until the Change of Plea Hearing is excluded in computing the time within

16   which the trial of any such offense must commence;

17          5.     The additional time requested by this stipulation is excludable in computing

18   the time within the trial herein must commence pursuant to the Speedy Trial Act,

19   specifically, 18 U.S.C. § 3161(h)(1)(H), (h)(7)(A) and (h)(7)(B)(i). Denial of this brief

20   request for a continuance would result in a miscarriage of justice, taking into account the

21   exercise of due diligence.

22

23




                                                  2
          Case 2:17-cr-00306-JCM-VCF Document 629 Filed 11/15/19 Page 3 of 6



1

2          6.    For all the above-stated reasons, the ends of justice would be best served

3    by a brief continuance of the hearing on Defendant WILSON’s Change of Plea.

4

5    DATED this 15th day of November, 2019.

6

 7   NICHOLAS A. TRUTANICH                               SPODEK LAW GROUP P.C.
 8   United States Attorney                              Attorneys for Defendant
 9   By: /s/ David Jaffe                                 By: /s/ Todd A. Spodek
10   David Jaffe                                         Todd A. Spodek
11   Chief, Organized Crime and Gang Section
12   Department of Justice, Criminal Division
13   Counsel for Plaintiff
14
15
16
17

18

19

20

21

22

23

24

25

26

27

28




                                                3
             Case 2:17-cr-00306-JCM-VCF Document 629 Filed 11/15/19 Page 4 of 6



1

2
3                           UNITED STATES DISTRICT COURT

4                                   DISTRICT OF NEVADA

5                                               ***

 6   UNITED STATES OF AMERICA, )
 7                              )             2:17-cr-00306-(JCM)
 8                Plaintiff,    )
 9                              )
10                              )             FINDINGS OF FACT, CONCLUSIONS
11         - against -          )             OF LAW, AND ORDER THEREON
12                              )
13                              )
14   PIUS SUSHIL WILSON,        )
15                              )
16                Defendant.    )
17   ___________________________)

18                                      FINDINGS OF FACT

19           Based on the pending Stipulation of the parties, and good cause appearing

20   therefore, the Court finds that:

21
22           1.    Counsel for Defendant WILSON was on medical leave from August 26,

23   2019 until the first week of November, and is unable to make himself available within the

24   state of Nevada on November 18, 2019, hearing on Defendant WILSON’s Change of

25   Plea.

26           2.    Counsel for Defendant WILSON and the Government are available on

27   December 3, 2019 at 10:00 AM.

28           3.    Defendant PIUS SUSHIL WILSON does not object to the brief continuance.




                                                4
              Case 2:17-cr-00306-JCM-VCF Document 629 Filed 11/15/19 Page 5 of 6



1             4.    For the reasons stated above, and to the extent applicable under the

2    Speedy Trial Act, the ends of justice would best be served by a continuance of the hearing

3    on Mr. Wilson’s Change of Plea.

4                                     CONCLUSIONS OF LAW

5             1.    To the extent applicable, the additional time requested by this stipulation is

6    excludable in computing the time within which the trial herein must commence pursuant

7    to the Speedy Trial Act, specifically 18 U.S.C. § 3161(h)(1)(H), (h)(7)(A) and (h)(7)(B)(i).

8             2.    For the above-stated reasons, the ends of justice would best be served by

9    a brief continuance of the November 20, 2018 hearing date, and, if applicable, such

10   continuance outweighs the best interests of the public and the defendants in a speedy

11   trial.

12

13

14                                *INTENTIONALLY LEFT BLANK*

15

16

17

18

19

20

21

22

23




                                                   5
            Case 2:17-cr-00306-JCM-VCF Document 629 Filed 11/15/19 Page 6 of 6



1                                        ORDER

2           IT IS THEREFORE ORDERED that the hearing as to Defendant Wilson’s Change

3    of Plea (ECF No.: 598) currently scheduled for November 18, 2019 be vacated

4                      December 3, 2019
     and continued to _______________________________________ at the hour 10:00

5    A.M.

6                 November
            DATED this       18, 2019.
                       _____ day of November, 2019.

7

8

 9                                        _____________________________________
10                                        HONORABLE JAMES C. MAHAN
11                                        SENIOR UNITED STATES DISTRICT JUDGE




                                            6
